The petition alleges that a sale of the premises and re-investment of the proceeds would greatly promote the interests of the plaintiffs, and this allegation is *Page 444 
admitted by the demurrer of the defendant, who however denies the power of the Court to order a sale on the ground that the plaintiffs' interest in the premises, except the life tenant, is contingent. The property was conveyed by deed to the defendant in trust for Mrs. Justice during her life, and then to be surrendered to her children who "shall survive her and be living at her decease," to be equally divided c. The Court would gladly aid the petitioners in promoting their interest, but it has not the power to do so. The estate of the plaintiffs is a contingent remainder and the contingency arises out of the uncertainty of the persons who will be able to take the estate at their mother's decease. Some of the children now living may die without issue and others may be born before the life estate terminates. No one can now tell how these matters may then be. This rule has been long and well settled. The leading text books are uniform on the subject. In our State the leading case is Watson v. Watson, 3 Jones Eq. 400, and the last case is Williams v. Hassell, 74 N.C. 434; and we can add nothing to the reasoning to be found in those authorities and do not consider it necessary to repeat it in this case. The demurrer must be sustained.
No error.
PER CURIAM.                              Judgment affirmed. *Page 445